Citation Nr: 0900234	
Decision Date: 01/05/09    Archive Date: 01/14/09

DOCKET NO.  07-07 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an extension of the delimiting date for the 
award of educational assistance benefits under Chapter 30, 
Title 38, United States Code, beyond January 11, 2006.


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The veteran had active service from January 1991 to January 
1996.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 determination of the 
Education Center at the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma.

FINDINGS OF FACT

1.  The veteran's delimiting date for the use of Chapter 30 
educational assistance benefits was originally January 11, 
2006.

2.  The evidence shows that the veteran's migraine headaches 
prevented her from completing an educational program from 
August 2004 to December 2004, which was prior to her 
delimiting date.


CONCLUSION OF LAW

The veteran is entitled to an extension of her delimiting 
date for a length of time equivalent to the period from 
August 16, 2004 to December 17, 2004.  38 U.S.C.A. § 3031 
(West 2002); 38 C.F.R. §§ 21.7050, 21.7051 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has considered whether the VCAA and its provisions 
regarding VA's duties to notify and assist claimants are 
applicable in this case.  38  U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).   However, there are 
some claims to which those duties do not apply.  Livesay v. 
Principi, 15 Vet. App. 165 (2001).  Those duties to notify 
and assist apply only to claims under 38 U.S.C. Chapter 51.  
Sims v. Nicholson, 19 Vet. App. 453 (2006).  This case 
involves benefits claimed under 38 U.S.C. Chapter 30 rather 
than pursuant to 38 U.S.C. Chapter 51.  Consequently, the 
Board is not  required to address any efforts to comply with 
the duties to notify and assist with respect to this issue. 



Analysis

The veteran seeks entitlement to an extension of her 
delimiting date for the award of Chapter 30 educational 
assistance benefits.

The law provides a ten-year period of eligibility during 
which an individual may use his entitlement to educational 
assistance benefits; that period begins on the date of the 
veteran's last discharge from active duty.  38 U.S.C.A. §§ 
3031 (West 2002); 38 C.F.R. § 21.7050 (2008).  

In the present case, the record reflects that the veteran 
separated from active military service on January 10, 1996.  
The veteran does not contend and there is no evidence to 
indicate that she had any active duty after January 10, 1996.  
Thus, the delimiting date of January 11, 2006 has been 
properly assigned.

An extension of the applicable delimiting period shall be 
granted when it is determined that the veteran was prevented 
from initiating or completing the chosen program of education 
within the otherwise applicable eligibility period because of 
a physical or mental disability that did not result from the 
veteran's willful misconduct.  It must be clearly established 
by medical evidence that such a program of education was 
medically infeasible.  VA will not consider a veteran who is 
disabled for a period of 30 days or less as having been 
prevented from initiating or completing a chosen program, 
unless the evidence establishes that the veteran was 
prevented from enrolling or reenrolling in the chosen program 
or was forced to discontinue attendance, because of the short 
disability.  38 C.F.R. 
§ 21.7051(a)(2)(2008).

The veteran contends that her migraine headaches forced her 
to drop her classes during the fall semester of 2004 (i.e., 
from August 2004 to December 2004), which prevented her from 
completing an educational program during her eligibility 
period for Chapter 30 educational assistance benefits.  She 
asserts that she only has one semester left to finish her 
degree and would like the extension to allow her the 
opportunity to finish school.  It is noted that the veteran 
does not seek extension of her delimiting date based on any 
period other than the fall semester of 2004.  See February 
2007 written statement from the veteran.      

The record confirms that the veteran withdrew from all of her 
classes at Long Beach City College for the fall 2004 semester 
(i.e., August 16, 2004 to December 17, 2004), which totaled 
12 credit hours, after the drop period had ended effective 
October 2004.  

In support of her claim, the veteran submitted a statement 
signed by her treating physician (Dr. A.V.) and nurse 
practitioner (V.L.) dated in November 2005.  In said 
statement, the medical providers noted that the veteran was 
enrolled in classes at Long Beach City College in the fall of 
2004 but had a problem with migraine headaches that caused 
her to miss both work and school frequently throughout the 
fall and winter of that year and forced her to drop her 
classes at that time.  The Board observes that there is no 
competent medical opinion to the contrary of record.  Thus, 
the Board affords the medical providers' statement 
significant probative value regarding the medical question of 
whether pursuit of an educational program during that period 
was medically infeasible.  Colvin v. Derwinski, 1 Vet. App. 
171 (1991) (VA must consider only independent medical 
evidence contained in the record to support its findings and 
not its own unsubstantiated medical expertise or judgment.).  
In that regard, the Board recognizes that the veteran 
reported in the April 2006 Extension of Ending Date 
Attachment that she was employed and working full-time as a 
security screener with the Transportation Security 
Administration during the fall of 2004; however, the veteran 
later explained in a June 2006 letter that she had to take 
numerous days off work due to sickness and was "getting in 
trouble" at her job due to her frequent absences during that 
period.  The Board finds no evidence in the record to suggest 
that the veteran is not credible.  Indeed, the aforementioned 
statement from her medical providers supports her account.  
Furthermore, although the beginning and ending dates 
specified by the veteran's medical providers in the April 
2006 Extension of Ending Date Attachment indicate that the 
period that the veteran's migraine disability prevented her 
from working or going to school was less than 30 days, the 
Board finds that the evidence sufficiently establishes that 
the veteran was forced to discontinue school attendance 
during the fall semester of 2004 because of her migraine 
headaches.  

In consideration of the foregoing, the Board finds that it 
has been clearly established by medical evidence that pursuit 
of a program of education by the veteran was medically 
infeasible from August 2004 to December 2004 and an extension 
of the delimiting date for an equivalent period of time is 
warranted. 


ORDER

The veteran is entitled to an extension of her delimiting 
date for the award of educational benefits under Chapter 30, 
Title 38, United States Code, for a length of time equivalent 
to the period from August 16, 2004 to December 17, 2004.  


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


